AO 2458 (Rev. 02/08/2019} Judgment in a Criminal Petty Case (Modified)                                                                 Page I of I
                                                                                                                                                     II
                                     UNITED STATES DISTRICT COURT
                                              SOUTHERN DISTRICT OF CALIFORNIA

                     United States of America                                   JUDGMENT IN A CRIMINAL CASE
                                      V.                                        (For Offenses Commiued On or After November I, 1987)


                     Aurelio Cadenas-Paredes                                    Case Number: 3 :20-mj-20331


                                                                                                              F~:i~ [~~- ft:D
                                                                                    1 Ha lrI
                                                                                Chares               aJL:\d.
                                                                                                          au;___,
                                                                                Defendant 's Attorne v
                                                                                                                         .i,:rfl
REGISTRATION NO. 86273298

THE DEFENDANT:                                                                                                  FEB 11 2020
 ~ pleaded guilty to count(s) 1 of Complaint
                                                                                                             - ·
                                                                                                      . - - ,i_, -· 1,..,,.,.. _ r
                                                                                    \., LC.f' (\ '.. )~ ~ ,

 •
                                                                                                                               I


      was found guilty to count(s)                                              SOLJTHLHN L:'iS l .,,_;; Of- C,\LlrORNI/\

      after a plea of not guilty.
                                                                                ~ •
                                                                                                         -                      nl=DI ITV



      Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

Title & Section                      Nature of Offense                                                           Count Number(s)
8:1325                               ILLEGAL ENTRY (Misdemeanor)                                                 1

 D The defendant has been found not guilty on count(s)
                                                                         - - - - - -- - -- - - - - -- - - -
 •    Count(s)
                   - - -- - - - - - - - - - - - - - -
                                                                                 dismissed on the motion of the United States.

                                               IMPRISONMENT
          The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of:                                                 •/
                                                                         /\                              / l)
                                 •    TIME SERVED                         ,(j\~.________ days
  ~   Assessment: $10 WAIVED ~ Fine: WAIVED
  ~ Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
  the defendant's possession at the time of arrest upon their deportation or removal.
  D Court recommends defendant be deported/removed with relative, _ _ _ _ _ _ _ _ _ charged in case


     IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special asse,ssments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances.

                                                                              Tuesday, February 11, 2020



 Received
                             /'~J,
                            r,,,     ~-
               -DUSM
                        'A
                         ff,
                  - -;-=.-~- - - -
                        l                                                     UNITED STA TES MAGISTRATE JUDGE



 Clerk's Office Copy                                                                                                       3:20-mj-20331
